
	
		I
		112th CONGRESS
		1st Session
		H. R. 1041
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Thompson of
			 Pennsylvania (for himself and Mr.
			 Altmire) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Appropriations and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare competitive acquisition program for durable medical equipment and
		  prosthetics, orthotics, and supplies (DMEPOS).
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Medicare Bidding
			 Act or FIMBA.
		2.Repeal of
			 medicare dmepos competitive acquisition program
			(a)In
			 generalSection 1847 of the Social Security Act (42 U.S.C.
			 1395w–3) is repealed.
			(b)Effective
			 date
				(1)In
			 generalThe repeal made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				(2)Impact on
			 current contractsIn the case of any contract awarded under
			 section 1847 of the Social Security Act before the date of the repeal of such
			 section—
					(A)the contract is
			 terminated;
					(B)no payment shall
			 be made under title XVIII of such Act on or after the date of the enactment of
			 this Act based on such a contract; and
					(C)to the extent that
			 any damages may be applicable as a result of the termination of such contracts,
			 such damages shall be payable from the Federal Supplementary Medical Insurance
			 Trust Fund under section 1841 of such Act.
					(3)ConstructionNothing
			 in this subsection shall be construed to provide an independent cause of action
			 or right to administrative or judicial review with regard to the termination
			 provided under this subsection.
				3.Offset through
			 rescission of unspent federal funds
			(a)In
			 generalOf the unobligated
			 balances of all discretionary appropriations, $20,000,000,000 is hereby
			 rescinded.
			(b)ImplementationThe Director of the Office of Management
			 and Budget shall determine and identify each account, program, project, and
			 activity to which the rescission under subsection (a) shall apply and the
			 amount of such rescission that shall apply to each such account, program,
			 project, and activity. Not later than 60 days after the date of the enactment
			 of this Act, the Director of the Office of Management and Budget shall submit a
			 report to the Secretary of the Treasury and Congress of the accounts, programs,
			 projects, and activities and amounts determined and identified for rescission
			 under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to any account of the Department of Defense or the
			 Department of Veterans Affairs.
			
